Citation Nr: 0206193	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating greater than 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.L.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In the June 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, which the veteran appealed.  The RO ultimately 
awarded a 50 percent evaluation.  

In the August 2000 decision on appeal, the Board increased 
the disability rating to no more than 70 percent.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to motions from both 
parties, the Court vacated the Board decision and remanded 
the case to the Board for readjudication of the claim in 
light of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  By letter 
dated in January 2002 to the veteran and his representative, 
the Board provided additional time in which to supplement the 
record prior to readjudication of the claim.  The 
representative's May 2002 written brief presentation is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence reflects severe PTSD symptoms resulting in 
total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that statutory amendments have eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  See VCAA, supra.  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, the RO 
provided notice of the applicable law and regulations and of 
the evidence needed to substantiate the claim in the June 
1998 rating decision, July 1998 statement of the case, and 
subsequent supplemental statement of the case.  With respect 
to the duty to assist, the Board is satisfied that the 
evidence of record, including VA treatment records and VA 
examination reports, is sufficient for fair adjudication of 
the veteran's appeal.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, a claim remains 
in controversy when less than the maximum available benefit 
is awarded).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 70 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 70 
percent rating is appropriate when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is in order when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

In his October 1997 statement, the veteran described symptoms 
including avoidance of reminders of Vietnam, anxiety, anger, 
being controlling and demanding, nightsweats, trouble 
sleeping, difficulty relaxing, discomfort around people or in 
public places, difficulty making friends, and fear of failure 
when being responsible for or leading others.  Additional 
symptoms reported in the May 1997 and July 1999 VA 
psychiatric examinations consisted of social isolation, 
impaired concentration, irritability, depression, anhedonia, 
low energy, and poor appetite.  

Although the May 1997 VA examiner indicated that the veteran 
had at least moderate PTSD symptoms, he assigned a Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
added that the veteran would have considerable social 
disability and moderate occupational disability without 
consideration of the veteran's nonservice-connected physical 
problems.  The July 1999 VA examiner concluded that the 
veteran had severe PTSD symptoms that markedly affected 
social functioning.  In addition, though PTSD had likely 
impacted his work in the past, the examiner attributed the 
veteran's long work history to strong work ethic.  He felt 
that a GAF score from 45 to 50 reflected the limitations 
imposed by PTSD symptomatology.

The September 1997 report from the veteran's Vet Center 
therapist described symptoms of motor tension, apprehensive 
expectations, hypervigilance, and intrusive recollections 
that resulted in personal and professional difficulties and 
anxiety and anger management problems.  He also confirmed 
ongoing problems with social isolation, as well as nightmares 
and nightsweats.  When symptoms were severe, the veteran 
considered suicide as an option.  The therapist characterized 
the PTSD as chronic and severe.  

In a March 1999 decision, the veteran was found to be 
disabled for purposes of Social Security Administration 
disability benefits due to disorders including PTSD, 
depression, and anxiety, as well as significant physical 
problems.  

In evaluating the veteran's disability, the Board emphasizes 
that, by the its very language, the rating criteria do not 
intend to reflect an exhaustive list of PTSD symptoms that 
must be satisfied in order to assign a specific evaluation.  
To the contrary, the evidence must show the requisite level 
of occupational and social impairment due to such symptoms as 
those listed, not only those symptoms listed.  Although 
evidence does not demonstrate each of the symptoms listed 
under the 100 percent evaluation, the Board is satisfied that 
the record establishes the existence of social and 
occupational impairment of such severity as to warrant the 
maximum schedular rating.  38 C.F.R. § 4.7.  GAF scores 
ranging from 41 to 50 denote serious symptoms or serious 
impairment of social or occupational functioning.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  The veteran's 
assigned GAF scores range from 45 to 50.  It appears from the 
VA examinations and the veteran's own history that PTSD 
symptoms figure most prominently in impairment of social 
functioning, resulting in severe isolation.  However, the 
marked inability to engage in personal interaction 
significantly affects the veteran's vocational capabilities, 
as well as social relationships.  The Board notes that, by 
rating decision dated in November 2000, the RO found that 
PTSD, the veteran's sole service-connected disability, 
prevented him from securing or following a substantially 
gainful occupation without consideration of any nonservice-
connected physical disability.  38 C.F.R. § 4.16(a).  Thus, 
it is patently clear that PTSD symptoms also profoundly 
affect occupational status.  Accordingly, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 100 percent schedular disability rating.  
38 C.F.R. § 4.3.    

    

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 100 percent schedular 
disability rating for PTSD is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

